Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This allowance is in response to the applicant’s amendments filed on 08/17/2021. 
Claim 12 has been amended. Claims 1-11, 14 and 20 are cancelled. Claims 12, 13 and 15-19 are pending.
The prior 35 USC 101 rejections are withdrawn in view of applicant amending independent claim 12 to incorporate subject matter of claim 14 from the prior filed claims (06/23/021), as prior filed claim 14 was not subject to 35 USC 101 (in view of its corresponding independent claim 12). 

Allowable Subject Matter
Claims 12, 13 and 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The searched and cited prior art teaches that it is known to extract features from an input text description (of an input record), and classify billing codes based upon input text description features, and assign billing codes to the input record based upon scoring of billing codes. The searched and cited also teaches using TF IDF on input text of a document to assign classification. The independent claim distinguishes from the independent claims through string normalization (through string matching and replacement for spelling and abbreviation) of input text, generating a classifier score for a given billing code combined with for each billing code, performing TF IDF upon input combining TF IDF score with the classification scores (for each billing code) to identify and assign a billing code to the input record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jamieson (US Patent 7610192): This reference teaches precision coding of free text documents against a lexicon.
Heinze et al (US Patent: 6915254): This reference teaches using vector processing to assign codes to input text notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178